Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 1 of 11              PageID #: 124




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 GWENDOLYN J. WARD,                            )
                                               )
       Plaintiff,                              )
                                               )
                                               )
 vs.                                           ) CIVIL ACTION NO. 1:21-cv-90-CG-B
                                               )
                                               )
 HUNTSMAN ADVANCED                             )
 MATERIALS LLC,                                )
                                               )
       Defendant.

                                       ORDER

       This matter is before the Court on Defendant Huntsman Advanced Materials

LLC’s Motion to Dismiss Plaintiff’s Second Amended Complaint (Doc. 26), Plaintiff

Gwendolyn J. Ward’s Response thereto (Doc. 29), and Defendant’s Reply (Doc. 30).

For the reasons explained herein, the Court finds that Plaintiff’s Second Amended

Complaint is due to be dismissed.

I. Procedural Background

       Plaintiff Gwendolyn J. Ward (hereinafter “Plaintiff”) initiated this action on

February 24, 2021 (Doc. 1). Plaintiff was a pro se litigant at the time of

commencement, but she has since retained counsel. (See Doc. 1; Doc. 12). Defendant

Huntsman Advanced Materials LLC (hereinafter “Defendant”) filed a Motion to

Dismiss Plaintiff’s Complaint based on Lack of Jurisdiction, Insufficient Service of

Process, and/or Failure to State a Claim upon which Relief can be Granted. (Doc. 8).

By order of the Court, Plaintiff thereafter filed a Second Amended Complaint, which



                                           1
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 2 of 11            PageID #: 125




alleges a single cause of action for racially based termination in violation of Title

VII of the Civil Acts Right of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (“Title

VII”). (Doc. 24). Defendant subsequently filed a Motion to Dismiss Plaintiff’s Second

Amended Complaint based on Lack of Jurisdiction, Insufficient Service of Process,

and/or Failure to State a Claim upon which Relief can be Granted. (Doc. 26). The

motion has been fully briefed and is ripe for disposition.

II. Factual Background

      Plaintiff is an African American female who was employed by Defendant as a

Chemist/Quality Control Engineer. (Doc. 24 ¶ 7). Plaintiff asserts that she was the

only African American woman employed at Defendant’s location in McIntosh,

Alabama. Id. at ¶ 8. On April 14, 2020, Plaintiff came into close contact with a

coworker who had been positively diagnosed with Covid-19. Id. at ¶ 9. According to

Plaintiff, she was required to obtain Covid-19 testing and quarantine for fourteen

days. Id. at ¶ 10. On April 17, 2020, Plaintiff began experiencing certain symptoms

that she believed were attributable to Covid-19, but the test results obtained via

nasopharyngeal swab were negative. Id. at ¶ 11. Plaintiff asserts that

notwithstanding the negative result, she was considered clinically positive since she

exhibited some Covid-19 symptoms. Id. On August 23, 2020, Plaintiff received

another negative Covid-19 test result. Id. at ¶ 12. Plaintiff asserts that she

submitted her medical documentation to Defendant’s Human Resources

Department on April 24, 2020, and she sought to return to work on May 1, 2020. Id.

at ¶ 12. However, Plaintiff was still not feeling well on May 1, 2020. Id. at ¶ 13.




                                           2
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 3 of 11           PageID #: 126




Shortly thereafter, Plaintiff asserts she applied, and was approved for, short-term

disability. Id. at ¶ 13.

       After she was approved for short-term disability, Plaintiff alleges that she

was informed by Defendant’s Human Resources department that she was going to

be placed on administrative leave for her reported illness. Id. at ¶ 14. On May 14,

2020, Plaintiff was terminated from her position for allegedly lying about her

medical condition. Id. at ¶ 15. Plaintiff asserts that Defendant offered her a

termination package, which included an agreement that Plaintiff would not pursue

potential claims under the Family Medical Leave Act of 1993 (“FMLA”) and various

other federal and state laws. Id. at 16. Plaintiff asserts that she refused to sign the

agreement. Id. at ¶ 18.

       Plaintiff alleges that, at the time of her illness, Defendant had seven other

employees—six white males and one white female—who were either diagnosed with

Covid-19 or quarantined with Covid-19 symptoms. Id. at ¶ 19. Plaintiff asserts that

those seven white employees were not: (1) placed on administrative leave; (2) asked

to seek protection under FMLA; or (3) terminated from employment. Id. at ¶ 20.

Plaintiff contends that but for her race, she would not have been terminated, and

allegedly lying about her illness was false and pretext to hide Defendant’s racially

motivated reasons for termination. Id. at ¶ 21. Thus, Plaintiff brought forth this

action to pursue a claim arising under Title VII.




                                           3
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 4 of 11              PageID #: 127




III. Standard of Review

       As a preliminary matter, Defendant’s motion to dismiss posits that Plaintiff’s

claims should be dismissed pursuant to Federal Rules of Civil Procedure 12(b)(2),

12(b)(5), and 12(b)(6). In its Reply brief, Defendant withdrew its arguments under

Federal Rules of Civil Procedure 12(b)(2) and 12(b)(5). (Doc. 30 at p. 1). Accordingly,

the remaining arguments will be analyzed only as pertaining to Federal Rule of

Civil Procedure 12(b)(6) (“Rule 12(b)(6)”).

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face”. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Accordingly, Plaintiff must state facts that prod

her claim “across the line from conceivable to plausible.” Id. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). “This necessarily

requires that a plaintiff include factual allegations for each essential element of his

or her claim.” GeorgiaCarry.Org v. Georgia, 687 F.3d 1244, 1254 (11th Cir. 2012)

(citing Randall v. Scott, 610 F.3d 701, 707 n.2 (11th Cir. 2010) (“[C]omplaints...must

now contain either direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal theory.” (internal

quotations omitted)). Plaintiff is required to provide “more than labels and

conclusions, and a formulaic recitation of the elements of the cause of action will not

do”. Twombly, 550 U.S. at 555 (citation omitted). Therefore, in order to survive a




                                              4
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 5 of 11            PageID #: 128




Rule 12(b)(6) motion to dismiss, “the complaint does not need detailed factual

allegations, ... but must give the defendant fair notice of what the plaintiff's claim is

and the grounds upon which it rests.” Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010) (citations and internal quotation marks omitted).

      In analyzing a Rule 12(b)(6) motion to dismiss, the court must “construe the

second amended complaint in the light most favorable” to Plaintiff. Miyahira v.

Vitacaost.com, Inc., 715 F.3d 1257, 1265 (11th Cir. 2013); Keating v. City of Miami,

598 F.3d 753, 762 (11th Cir. 2010) (the court, in reviewing the denial of a Rule

12(b)(6) motion to dismiss, based its determination, in part, upon “accepting the

facts alleged in the complaint as true” and “drawing all reasonable inferences in the

plaintiff’s favor”); Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1328 (11th Cir.

2006) (“On a motion to dismiss, the facts stated in the appellant’s complaint and all

reasonable inferences therefrom are taken as true.”). However, while factual

allegations are construed in the light most favorable to the plaintiff, the court is not

required to accept as true “conclusions without adequate factual support”. See

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011); Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

IV. Legal Analysis

      The dispositive issue, and the basis for Defendant’s motion to dismiss, is

whether or not Plaintiff’s Title VII claim was properly administratively exhausted.

It is well-settled that a plaintiff may not bring a Title VII lawsuit without first

exhausting administrative remedies with the EEOC. See, e.g., Wilkerson v. Grinnell




                                            5
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 6 of 11           PageID #: 129




Corp., 270 F.3d 1314, 1317 (11th Cir. 2001) (citing Crawford v. Babbitt, 186 F.3d

1322, 1326 (11th Cir. 1999)). 1 This is a two-step process.

      First, a Title VII claimant must file a charge of discrimination with the

EEOC within 180 days of the alleged unlawful employment activity. See Ledbetter v.

Goodyear Tire and Rubber Co., Inc., 421 F.3d 1169, 1179 (11th Cir. 2005),

superseded in part on other grounds by statute, Pub. L. No. 111-2, ¶ 3 (“For claims

arising in so-called ‘non-deferral’ states, such as Alabama, to be timely, the

applicable charge must have been filed within 180 days ‘after the alleged unlawful

employment practice occurred.’”) (citation omitted); Jones v. Dillard’s, Inc., 331 F.3d

1259 (11th Cir. 2003). If the claimant does not file a timely charge with the EEOC,

their Title VII claim is time-barred. See Ledbetter, 421 F.3d at 1178; National R. R.

Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002) (“A claim is time barred if it is

not filed within these time limits.”). Furthermore, “[t]he applicable period for filing

an EEOC charge of discrimination does not begin to run until the employee receives

unequivocal notice of an adverse employment decision.” Shi v. Montgomery, 679

Fed.Appx. 828, 831 (11th Cir. Feb. 10, 2017) (citing Stewart v. Booker T.

Washington Ins., 232 F.3d 844, 849 (11th Cir. 2000)); see also Green v. Brennan, 136


1“When exhaustion of administrative remedies is a condition precedent to bringing
suit, “a plaintiff must generally allege in his complaint that ‘all conditions precedent
to the institution of the lawsuit have been fulfilled.’ ” See, e.g, Turner v. AMICO,
2015 WL 7770232, at *4 (N.D. Ala. Dec. 3, 2015) (citing Jackson v. Seaboard Coast
Line R.R. Co., 678 F.2d 992, 1010 (11th Cir. 1983) (addressing a Title VII complaint
and quoting Fed. R. Civ. P. 9(c)). Here, Plaintiff generally alleged in her Second
Amended Complaint that she “timely filed her charge of discrimination within the
180 days of the occurrence of the last discriminatory act and within 90 days of the
receipt of her right to sue letter issued by the EEOC.” (Doc. 24 ¶ 6).


                                           6
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 7 of 11              PageID #: 130




S. Ct. 1769, 1777 (2016) (“A [Title VII] ordinary wrongful discharge claim has two

basic elements: discrimination and discharge … The claim accrues when the

employee is fired. At that point—and not before—he has a ‘complete and present

cause of action.’ So at that point—and not before—the limitations period begins to

run.”).

          Second, the claimant must file her Title VII civil action within 90 days of

receiving notice of the right to sue from the EEOC. Cornett v. Alabama Department

of Transportation, 828 Fed.Appx. 565, 567 (11th Cir. Sept. 23, 2020) (citing

Stallworth v. Wells Fargo Armored Servs. Corp., 936 F.2d 522, 524 (11th Cir. 1991)).

          In the instant case, Defendant argues that Plaintiff failed to timely file her

EEOC charge within 180 days of her notice of termination. (Doc. 26 at pp. 7-9). The

parties do not dispute that the date of Plaintiff’s termination (i.e. the date of the

alleged unlawful employment act) is May 14, 2020. (Doc. 25 ¶ 15; Doc. 26 at p. 8).

Defendant, however, posits that Plaintiff did not file her EEOC charge until

November 11, 2020, which is 181 days after Plaintiff’s termination. In support of its

contention, Defendant requests that the Court take judicial notice of the contents of

Plaintiff’s Charge of Discrimination with the EEOC (and other information from the

Alabama Secretary of State Website). (Doc. 26 at p. 4; Docs. 26-1 to 26-3).

          In response to Defendant’s motion to dismiss, Plaintiff does not address the

timing of the filing of the Charge of Discrimination or acknowledge Defendant’s

request for the Court to take judicial notice of it. Instead, Plaintiff avers that her




                                              7
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 8 of 11           PageID #: 131




claim was timely filed since the EEOC did not indicate otherwise in its Dismissal

and Notice of Rights letter. (Doc. 29 at p. 2).

      a. Judicial Notice of Plaintiff’s EEOC Charge of Discrimination

      Defendant contends that the court should take judicial notice of Plaintiff’s

EEOC Charge of Discrimination and records from the Alabama Secretary of State’s

Website. Generally, the court may not consider matters outside the pleadings

without converting the motion to a motion for summary judgment. Fed. R. Civ. P.

12(d). However, “[a] copy of a written instrument that is an exhibit to a pleading is

a part of the pleading for all purposes.” Fed. R. Civ. P. 10(c). Furthermore, the

Court may consider an extrinsic document if it is “(1) central to the plaintiff's claim,

and (2) its authenticity is not challenged.” SFM Holdings, Ltd. v. Banc of Am. Sec.,

LLC, 600 F.3d 1334, 1337 (11th Cir. 2010) (citations omitted); Day v. Taylor, 400

F.3d 1272, 1276 (11th Cir. 2005) (“In this context, ‘undisputed’ means that the

authenticity of the document is not challenged.”).

      Moreover, courts have found that an EEOC charge attached to a motion to

dismiss may be considered where it was central to a complaint brought by a

charging party, and the authenticity of the charge was not disputed. See, e.g.,

Cochran v. Southern Co., 2015 WL 3508018, at *2 n.4 (S.D. Ala., June 3, 2015)

(citing Speaker v. U.S. Dep't of Health & Human Servs. Centers for Disease Control

& Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010)); see also Ramsey v. Greenbush

Logistics, Inc., 2017 WL 6492608, at *1 n. 1 (N.D. Ala. Dec. 19, 2017) (“Here, the

parties do not dispute the authenticity of Ramsey's initially filed EEOC charge.




                                            8
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 9 of 11           PageID #: 132




Moreover, while Ramsey did not file his EEOC charge with this court, and his

complaint does not reference the document, it is well-settled that prior to filing an

ADA action in federal court, the ADA plaintiff must have ‘timely filed’ a charge with

the EEOC. The court therefore concludes Ramsey's EEOC charge is “central” to his

claim, and properly considered at the pleading stage without converting

Greenbush's motion to dismiss into a motion for summary judgment under Rule 56

of the Federal Rules of Civil Procedure.” (internal citation omitted)). This exception

also extends to an EEOC Right to Sue Letter. Horne v. Potter, 392 Fed. Appx. 800,

802 (11th Cir. Aug. 16, 2010) (finding consideration of exhibits attached to motion to

dismiss, including EEOC right-to-sue letter, was proper because they were central

to the plaintiff's claims and were undisputed and also finding that the Court could

take judicial notice of documents because they were filed in the plaintiff's prior civil

case).

         Here, Plaintiff’s EEOC Charge of Discrimination and Dismissal and Notice of

Rights letter are unequivocally central to Plaintiff’s claim, and neither document

has been disputed by either party.2 Thus, the court incorporates their contents to

determine whether Plaintiff has alleged sufficient facts to state a claim under Title

VII.




2 The Court notes that Defendant’s motion also requests judicial notice of the
records provided by the Secretary of States website. The Court also takes judicial
notice of those documents for the reasons discussed above.

                                           9
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 10 of 11           PageID #: 133




       b. Timeliness of Plaintiff’s EEOC Charge of Discrimination

       In applying the aforementioned well-settled legal principles to the facts in the

 above-captioned case, it is evident that Plaintiff’s EEOC Charge of Discrimination

 was not timely filed.

       First and foremost, 29 C.F.R. § 1601.13(a) specifically states that charges

 filed with the EEOC “are timely filed if received by the Commission within 180 days

 from the date of the alleged violation.” (emphasis added); see also Taylor v. General

 Telephone Co. of Southwest, 759 F.2d 437, 441-42 (5th Cir. 1985).

       As discussed supra, the parties agree that Plaintiff was terminated on May

 14, 2020. Plaintiff’s EEOC charge was received on November 11, 2020, which is over

 180 days from May 14, 2020. As such, the filing of Plaintiff’s EEOC Charge of

 Discrimination is untimely.

       Moreover, Plaintiff’s assertion that the “EEOC would be in the best position

 to determine the timeliness of the claim being filed” is misplaced and incorrect.

 (Doc. 29 at p. 2). Indeed, case law—which Plaintiff’s Response is completely devoid

 of—is contrary to such an assertion. The simple fact is that “EEOC findings are not

 binding with regard to subsequent discrimination suits in federal court.” Moore v.

 Devine, 767 F.2d 1541, 1551 (11th Cir. 1985); Danielle-DiSerafino v. Dist. School

 Bd. of Collier County, Florida, 756 Fed.Appx. 940, 944 (11th Cir. Nov. 29, 2018) (per

 curiam) (stating “the district court was not required to defer to the EEOC’s

 determination” in ADA case); Young v. FedEx Exp., 432 Fed.Appx. 915, 917 (11th

 Cir. June 28, 2011) (stating that a district court “is not required to defer or make




                                           10
Case 1:21-cv-00090-CG-B Document 31 Filed 09/16/21 Page 11 of 11           PageID #: 134




 reference to the EEOC determination”); see also International Union of Elec., Radio,

 and Mach. Workers, AFL-CIO, Local 790 v. Robbins & Myers, Inc. et al, 429 U.S.

 229, 236 (1976) (“[I]n instituting an action under Title VII, the employee is not

 seeking review of the arbitrator's decision. Rather, he is asserting a statutory right

 independent of the arbitration process.”). Accordingly, this court finds that Plaintiff

 did not timely file her EEOC claim within 180 days of being terminated.3 Therefore,

 Plaintiff’s Second Amended Complaint is due to be dismissed.

 V. Conclusion

       For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s Second

 Amended Complaint (Doc. 26) is granted. Plaintiff’s Second Amended Complaint is

 hereby DISMISSED with PREJUDICE.

       DONE and ORDERED this 16th day of September, 2021.



                                       /s/ Callie V. S. Granade
                                      SENIOR UNITED STATES DISTRICT JUDGE




 3 Though Plaintiff’s EEOC charge was filed shortly after the passing of the 180-day
 deadline, “[b]y choosing what are obviously quite short deadlines, Congress clearly
 intended to encourage the prompt processing of all charges of employment
 discrimination.” Mohasco Corp. v. Silver, 447 U.S. 807, 825 (1980). Similarly,
 determining at the outset whether Plaintiff complied with the imposed deadlines
 likewise results in prompt resolution of Plaintiff’s claim. Thus, in this case, not
 deferring to the EEOC’s findings is actually the best way to not unnecessarily
 wasting time or resources.


                                           11
